Appeal by the defendant from a judgment of the County Court, Westchester County (Pirro, J., at trial; Murphy, J., at sentencing), rendered November 18, 1993, convicting her of assault in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the record, we find that the defendant voluntarily and intelligently waived her right to appeal the judgment of conviction in exchange for a lenient sentence, which was to run concurrently with the sentences imposed under two other indictments. Accordingly, the defendant cannot now challenge her convictions of burglary in the first degree and assault in the first degree as not supported by legally sufficient evidence or as being against the weight of the evidence (see, People v Seaberg, 74 NY2d 1; People v Holman, 221 AD2d 469; People v Brewley, 211 AD2d 805). Rosenblatt, J. P., Hart, Krausman and Goldstein, JJ., concur.